Opinion,
Mr. Justice Sterrett :
The main ground of defence and the one on which the case was finally submitted to the jury, was that John H. Moreland and the defendants, his widow and children, had continuous, adverse, exclusive, and notorious possession of the land in controversy for more than twenty-one years prior to May 15,1883, the commencement of this suit. That controling proposition of fact, of which there was competent evidence before the jury, has been settled by the verdict in favor of the defendants, and we are thus relieved from the consideration of all other questions not necessarily involved in that specific ground of defence.
At the close of his charge, the learned judge, in accordance with the request contained in plaintiffs’ fifth point, instructed the jury, “That the bringing of this action of ejectment on May 15, 1883, was a bar to the running of the statute of limitations, and plaintiffs are entitled to recover, unless defendants can show continuous, adverse, exclusive, and notorious possession of said tract of land for twenty-one years previous to May 15, 1883.” He had just before instructed them, as requested in plaintiffs’ fourth point, that if Alexander Moreland and John H. Moreland were in joint possession of the land in dispute, the statute of limitations did not begin to run in favor of the latter until the death of the former, which is admitted to have occurred in August, 1862. Thus the case, at the instance of plaintiffs themselves, was made to turn upon the questions of fact involved in these points. If the jury found the land was in the joint possession of both uncle and nephew until the death *581of the former in August, 1862, the defence under the statute of limitations necessarily failed, because less than twenty-one years intervened between that and the impetration of the writ. On the other hand, if they found there was no such joint possession, but that the nephew, John H. Moreland, and the defendants, his children and heirs-at-law, were in possession of the land continuously, adversely, and exclusively for more than twenty-one years prior to the commencement of this suit, the defendants had acquired title under the statute, and were therefore entitled to a verdict in their fayor. It must be assumed that the jury, obeying the instructions of the court above referred to, found the facts of which they are predicated.
There was no error in affirming defendants’ sixth point, viz.: “That in determining the character of John H. Moreland’s possession of the property in dispute, even in the lifetime of Alexander Moreland, from 1856 to 1862, the real question is not so much what was intended by the donor, Alexander More-land, as what John H. Moreland’s understanding was, what he claimed and did; and if the jury find from the evidence that John H. Moreland believed the gift to be absolute, and under that belief he went into possession in 1856, and held adversely to Alexander Moreland and those claiming under him for the period of twenty-one years, then the plaintiffs are not entitled to recover, and the verdict must be for the defendants.” These and other instructions, as to the inception of John H. More-land’s claim and the character of his possession, are not in conflict with our own cases, among which are Campbell v. Braden, 96 Pa. 388, and Ewing v. Ewing, 96 Pa. 381-387. The evidence was quite sufficient to warrant the jury in finding that the inception, character, and duration of the possession were as stated in the point.
It is unnecessary to notice specially the remaining specifications. We find nothing in either of them that would warrant a reversal of the judgment.
Judgment affirmed.